Citation Nr: 1605271	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) .  

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In the November 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran disagreed with the initial rating assigned for the PTSD and this appeal ensued.  

In the June 2014 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran timely appealed that determination.  

In March 2015, the Board remanded the case for additional development of the record.  

In July 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

At this hearing, the Veteran testified that he was currently unemployed, and he believes that he is no longer employable due to his service-connected PTSD.  A claim for entitlement to a TDIU had been raised by the record because a TDIU is a part of a claim for increased rating where, as here, the Veteran is asserting unemployability due to his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's service-connected PTSD has been manifested by frequent nightmares, flashbacks, irritability, restricted range of affect, sleep disturbance, depression, difficulty in establishing and maintaining effective social relationships, and avoidance, resulting in occupational and social impairment that more nearly approximates reduced reliability and productivity.  

2.  At his July 23, 2015 Travel Board hearing before the undersigned, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for the assignment of a 50 percent rating, but not higher, for the service-connected PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for withdrawal of an appeal as to the issue of entitlement to service connection for bilateral hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In this case, the Veteran's July 2015 personal hearing testimony reflects his withdrawal of this appeal as to the issue of entitlement to service connection for bilateral hearing loss.  See July 2015 Hearing Transcript, p. 3.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral hearing loss, and it is therefore dismissed.

II.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).


The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in September 2009 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim for a rating in excess of 30 percent for PTSD arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, private treatment, and Vet Center records.  The Veteran has been examined by VA in November 2009, September 2010, and April 2013.  Findings from these examination reports, as well as assessments by the Vet Center through June 2015, and in-patient PTSD assessments from January 2011 through March 2011 are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As will be explained in greater detail below, although the Veteran testified at his Board hearing that his symptoms had worsened since the last VA examination in 2013, there is more than adequate objective medical evidence of record to evaluate the Veteran's claim at this time without the necessity for additional VA examinations.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.


III.  Increased Rating for PTSD

The Veteran seeks an initial disability rating in excess of 30 percent for his service-connected PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Veteran's psychiatric disorder is rated using the General Rating Formula for Mental Disorders (General Formula) at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in May 2013.  As such, the provisions of DSM-5 are for application.  However, DSM-IV is for reference as to GAF scores provided.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

According to VA examinations in November 2009, September 2010, and April 2013, the Veteran's PTSD symptoms include occasional depression, few friends, some anger management issues, such as road rage, for example, but no domestic violence or assault.  His most prominent symptoms include constant anxiety and worry, irritability, anger, and consistent sleep disturbance with frequent nightmares and flashbacks of combat in Vietnam.  The lack of sleep can affect his daytime functional impairment.  He also has a markedly diminished interest and participation in significant activities, and has marked detachment/estrangement from others.  In terms of the rating schedule, all three examiners described the Veteran's overall disability picture as occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

His symptoms of avoidance and numbing were described by the examiner in November 2009 to be of a moderate to near-serious in degree based on frequency and functional impairment.  The November 2009 examiner indicated a GAF score of 59, and concluded that the Veteran had multiple moderate symptoms of PTSD with moderate effects socially and mild effects occupationally.  Despite taking prescribed medications for anxiety and sleep, his symptoms have persisted.  All of the examination reports note a constricted affect, anxiety and tension.  

The VA examiner in September 2010 noted that the Veteran's recent memory was mildly impaired, but there was no evidence of significant cognitive deficits.  The examiner indicated that there was no change in the Veteran's functional status and quality of life since his last examination [in 2009].  His functional deficit was described as moderate in degree.  GAF was 55.  

Vet Center records from 2009 through 2010 show consistent reports of avoidance and anxiety.  

The Veteran was accepted into a VA Mental Health Residential Rehabilitation Treatment Program in January 2011 with the hopes of improving his ability to manage anger and cope with his nightmares more effectively.  He remained in the program for three months and was released in March 2011.  The discharge summary indicates that the Veteran made some progress during his treatment; however, a March 2011 assessment indicated a GAF of 50.

After the Veteran's discharge from the in-patient program, he continued with his Vet Center counseling.  Vet Center records from 2011 through 2013 continue to show consistent reports of avoidance and anxiety, depressed mood, and sleeplessness.  Progress notes from his group therapy indicate that the Veteran acts appropriately during group therapy and often interacts with others.  

The April 2013 examination report notes a GAF of 55.  The Veteran felt that his condition had gotten worse because he was not working and had nothing to do to keep his mind occupied.  The Veteran described a problem with trusting people, but continued to spend some time with a few close friends.  As noted above, the Veteran continued to report the same symptoms of anxiety, worry, irritability, trouble sleeping, anger, avoidance, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  

VA outpatient mental health records from 2013 and 2014 note a GAF of 55 in October 2013, and a GAF of 60 in January 2014.  A March 2014 VA mental health individual therapy progress note reveals that the Veteran reported continuing anxiety, tension headaches, and constant thoughts of Vietnam.  The Veteran was now divorced from his wife.  As with the other examinations of record, the Veteran denied suicidal and homicidal thoughts.  There were no delusions or obsessional ritualistic behavior.  Thought process was rational.  The Veteran was oriented and cooperative.  Other outpatient treatment records from this time period note the Veteran's reports of worsening anxiety.  

Significantly, all of the medical records indicate that the Veteran does not have suicidal or homicidal ideation, including the most recent mental health records from the Vet Center dated since the last VA examination in 2013 and continuing through June 2015.  Likewise, the records show that the Veteran has always had intact judgment, an unremarkable thought process, and is oriented times three.  The Veteran is consistently clear, neatly groomed, and casually dressed.  Although the Veteran has few friends, the examination reports reflect that he does enjoy going to ball games with a few friends.  He works "odd jobs" cleaning carpets.

According to the VA examination in November 2009, the Veteran was gainfully employed as a pipefitter for 31 years with a large company.  He retired in 2001 because his company merged with another and the older workers were forced into retirement for downsizing purposes.  See July 2015 Hearing Transcript, p. 6

At his July 2015 personal hearing, the Veteran testified that he has problems falling asleep and staying asleep and the medication does not really help with that.  He testified that he has little social interaction outside of his counseling group.  He testified that his symptoms of tension headaches, sadness and emotions were heightened.  He explained that he avoided being around others because it makes him emotion, which he does not like.  The Veteran testified that his daughter lives with him in his house, and he has no problems getting along with her.  Finally, the Veteran believes his sleep disturbance is getting worse. 

Although the Veteran testified that his symptoms had gotten worse since the 2013 VA examination, the Vet Center records from 2014 through June 2015 indicate the same symptoms as noted above and describe the same frequency and severity of those symptoms.  The therapist consistently reported that the Veteran's PTSD was relatively stable, and his behavior in group therapy was always appropriate.  

The Board first finds that the medical evidence of record is adequate to decide the claim, and the Veteran's self-reported history is consistent and found to be credible.  

After considering the evidence of record including the lay statements and the medical evidence, the Board finds that the overall disability picture more nearly approximates the criteria for the assignment of a 50 percent rating.  Throughout the period covered by this claim, the Veteran has struggled with anxiety and chronic sleep impairment, avoidance, irritability and a markedly diminished interest in social interaction and other activities.  The Veteran has a restricted affect, experiences flashbacks, nightmares, depressed mood, and fair judgment.  Ultimately these symptoms result in an overall disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity.  

The evidence does not, however, show deficiencies in most areas.  He was able to communicate with all examiners during examinations and did not exhibit speech which was intermittently illogical, obscure or irrelevant.  He clearly communicated his symptoms and the severity thereof to the undersigned Veterans Law Judge at his hearing in July 2015.  The Veteran has consistently dressed appropriately and acted appropriately at his medical appointments and at his hearing.  His GAF scores, which range between 50 and 60 represent mostly moderate symptoms, with some severe, but these symptoms are covered by the overall severity contemplated by the 50 percent rating and the overall level of functioning does not show deficiencies in most areas.  The Veteran does not exhibit the type of symptoms associated with the 70 percent criteria in the regulations such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  He also does not manifest symptoms of a similar severity, frequency and duration.  

While the Veteran reports that he has difficulty in adapting to stressful circumstances, he does not have any of the other types of symptoms associated with the 70 percent rating, and he is not unable to establish and maintain effective relationships as he has a good relationship with his daughter and has some friends.  

Moreover, the Veteran's ability to function independently, and appropriately in many types of circumstances, including group therapy, spending time at ball games, and at examinations, suggests that he is not deficient in most areas.  He understands the outcome of his actions, and thought process is normal.  While the Veteran believes that his symptoms are getting worse every day, these statements are inconsistent with the objective findings in the record.  For example, at the Veteran's hearing in July 2015, he testified that his symptoms had worsened since his last VA examination in April 2013.  See Board Hearing Transcript, pp. 16-17.  However, the Vet Center treatment records from July 2013 through June 2015 provide objective evidence that the Veteran's symptoms have been relatively stable during that time period.  These records show appropriate behavior in group therapy, and no suicidal or homicidal ideation.  The records indicate that the Veteran regularly attends group therapy and participates appropriately.  These records acknowledge that the Veteran's symptoms are not completely static; that is, his anxiety, sleep deficit, and other PTSD symptoms wax and wane at various times, but the overall level of functional impairment is not shown to be worsening to the point that the Veteran has deficiencies in most areas since the last VA examination.  Thus, the Board places greater weight on the objective findings in the Vet Center records than the Veteran's statements at his hearing regarding a worsening of his condition.  

Further, the criteria for a total rating are not met as the Veteran does not manifest total occupational and social impairment.  He also does not exhibit symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  He also does not manifest symptoms of a similar severity, frequency and duration.  

In sum, the Veteran's PTSD symptoms more nearly approximate the criteria for the assignment of a 50 percent rating, but not higher, for the entire period covered by this claim.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  While the Veteran maintains that his anxiety continues to worsen, these assertions are not consistent with the objective findings in the record as explained above, and therefore they carry less weight.  The overall symptomatology and disability picture does not warrant the assignment of a rating in excess of 50 percent at any time during the period covered by this claim.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  Here, the Veteran's service-connected PTSD is manifested by signs and symptoms such as avoidance of certain people and activities, difficulty sleeping, difficulty establishing and maintaining social relationships, nightmares, irritability, anxiety, disturbances of mood, avoidance, isolation, and nightmares.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for occupational and social impairment resulting from these and other psychiatric symptoms.  Moreover, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
ORDER

A 50 percent rating for service-connected PTSD is granted from the effective date of service connection, subject to the law and regulations governing the payment of monetary benefits.


REMAND

A TDIU claim is raised by the record.  At the Veteran's July 2015 personal hearing, the Veteran testified that he thinks he may be unemployable due to his service-connected PTSD.  He testified that he retired from his pipefitting career in 2001 because he was forced to retire due to his company's merger, and he did not think his PTSD symptoms affected his employment prior to his retirement.  

The record also shows that the Veteran is able to perform odd jobs, including working with a carpet cleaning company.  See Vet Center Progress Notes from group therapy on June 2, 2015 and June 9, 2015.  It is not clear whether the Veteran's work with the carpet cleaning company amounts to gainful employment.  

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In light of the Veteran's contentions, and the fact that his disability ratings for the service-connected PTSD and tinnitus do not meet the threshold percentage requirements for consideration of a TDIU on a schedular basis, the matter must be referred to the Director of Compensation and Pension for a determination of whether a TDIU on an extraschedular basis is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a TDIU claim form and a duty-to-assist letter notifying the Veteran as to how to substantiate a TDIU claim pursuant to 38 C.F.R. § 3.159.



2.  Obtain and associate with the claims file or electronic record all VA mental health treatment records, including Vet Center records, from July 2015 to the present.  

3.  With appropriate authorization from the Veteran, obtain and associated with the claims file or electronic record any private mental health treatment records identified by the Veteran.

4.  After completion of the above directives, determine the extent of the Veteran's employment throughout the appeal period, and whether such employment was gainful employment.  If it is determined that the Veteran's employment during any part of the period covered by this claim is not gainful, then refer the issue of entitlement to a TDIU to the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (single service-connected disability rated less than 60 percent disabling).  

5.  If the benefit sought on appeal is not granted, the Veteran and the representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


